Exhibit 13.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Community Bancorp. and Subsidiary We have audited the accompanying consolidated balance sheets of Community Bancorp. and Subsidiary as of December 31, 2013 and 2012 and the related consolidated statements of income, comprehensive income, changes in shareholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Community Bancorp. and Subsidiary as of December 31, 2013 and 2012, and the consolidated results of their operations and their consolidated cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Portland, Maine March 20, 2014 Vermont Registration No. 92-0000278 PORTLAND, MEo BANGOR, MEo MANCHESTER, NH WWW.BERRYDUNN.COM 1 Community Bancorp. and Subsidiary December 31, December 31, Consolidated Balance Sheets Assets Cash and due from banks $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $38,370,000 at December 31, 2013 and $42,291,000 at December 31, 2012) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) Deferred net loan costs Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance (BOLI) Core deposit intangible Goodwill Other real estate owned (OREO) Prepaid expense - Federal Deposit Insurance Corporation (FDIC) 0 Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ Interest - bearing transaction accounts Money market funds Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds 0 Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Commitments and contingent liabilities (Notes 5, 15, 16, 17 and 20) Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized at December 31, 2013 and 2012, and 5,078,707 and 5,023,026 shares issued at December 31, 2013 and 2012, respectively (including 13,448 and 19,182 shares issued February 1, 2014 and 2013, respectively) Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income ) Less: treasury stock, at cost; 210,101 shares at December 31, 2013 and 2012 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Community Bancorp. and Subsidiary Consolidated Statements of Income For The Years Ended December 31, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Net realized (loss) gain on sale of securities available-for-sale ) Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FHLB prepayment fee 0 FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense (benefit) ) Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at December 31, $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income For The Years Ended December 31, Net income $ $ Other comprehensive (loss) income, net of tax: Unrealized holding (loss) gain on available-for-sale securities arising during the period ) Reclassification adjustment for loss (gain) realized in income ) Net change in unrealized (loss) gain ) Tax effect ) Other comprehensive (loss) income, net of tax ) Total comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Statements of Changes in Shareholders’ Equity Years Ended December 31, 2013 and 2012 Common stock Preferred stock Shares Amount Shares Amount Balances, December 31, 2011 $ 25 $ Comprehensive income Net income 0 0 0 0 Other comprehensive income 0 0 0 0 Total comprehensive income Cash dividends declared - common stock 0 0 0 0 Cash dividends declared - preferred stock 0 0 0 0 Issuance of common stock 0 0 Balances,December 31, 2012 25 Comprehensive income Net income 0 0 0 0 Other comprehensive loss 0 0 0 0 Total comprehensive income Cash dividends declared - common stock 0 0 0 0 Cash dividends declared - preferred stock 0 0 0 0 Issuance of common stock 0 0 Balances, December 31, 2013 $ 25 $ The accompanying notes are an integral part of these consolidated financial statements. 5 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income Treasury stock Total shareholders' equity $ ) $ 0 0 0 0 0 0 0 ) 0 0 ) 0 ) 0 0 ) 0 0 0 ) 0 0 0 0 0 ) 0 ) 0 ) 0 0 ) 0 ) 0 0 ) 0 0 0 $ $ $ )
